                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
--------------------------------------------------------X   DOC #: __________________
UNITED STATES OF AMERICA                                    DATE FILED: __5/19/21__________

                 -against-                                        13-CR-147 (KMW)
FLOR SOTO,                                                             ORDER

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On May 18, 2020, the Court continued the appointment of CJA counsel Glenn Garber to

represent Defendant, because counsel stated that he was investigating and considering, among

other things, an application to the Bureau of Prisons (“BOP”) for compassionate release.      (ECF

No. 690.)      Mr. Garber filed such an application in June 2020, and the BOP denied the

application.

        One year later, on May 18, 2021, the Court received a motion for compassionate release

from Defendant that appears to have been prepared without the assistance of counsel.        (ECF No.

698.)    That motion includes a request for appointment of counsel, as well as a request that

certain enclosed documents be filed under seal.

        It is hereby ORDERED that:

        1. By May 21, 2021, Mr. Garber shall file a letter confirming whether he intends to

             supplement Defendant’s pro se motion and, if so, when any supplemental submission

             will be filed.

        2. By May 24, 2021, Mr. Garber shall re-file Defendant’s motion, with appropriate

             redactions for the following sensitive information: (i) personal identifying

             information, including physical addresses and contact information of Defendant’s
         family members; (ii) Defendant’s medical history; and (iii) the medical history of

         Defendant’s son.

      3. In light of Defendant’s request to file certain documents under seal, and pending the

         updates from Mr. Garber ordered herein, the Clerk of Court is respectfully directed to

         remove the motion at ECF No. 698 from the public docket.

      SO ORDERED.

Dated: New York, New York
       May 19, 2021                                        /s/ Kimba M. Wood
                                                            KIMBA M. WOOD
                                                         United States District Judge




                                              2
